Appeal on a shortened record by a noninsured employer from decisions and an award made by the Workmen’s Compensation Board which awarded claimant compensation for disability. Whether the award should have been made wholly or in part against the special employer against whom claimant belatedly filed what he terms a “ protective claim ” was a matter within the discretion of the board when thereafter and on account thereof appellant applied to have the case reopened. Nothing is shown to move us to disturb the discretion which was exercised. Concededly the award as originally made was proper. Decisions and award unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.